*224OPINION.
Littleton:
The evidence is not sufficient to convince the Board ' that error was committed by the Commissioner in his determination of the tax liability of the petitioner for either of the years involved. There is no evidence as to the character of the expenses or losses, amounting to $30,974.29, claimed to have been sustained by petitioner in his farming operations in 1920. The fact that they were claimed by petitioner in his original return and favorably reported on by the internal revenue inspector, who first examined petitioner’s books in 1922, does not establish that their allowance was justified. It is the Commissioner’s final determination with which we are concerned. There is no evidence showing in detail or even generally their nature. The Commissioner made his determination, which placed the burden on the petitioner of showing error and none has been shown in the matter.
The evidence indicates that petitioner in his return for 1920 in the matter of sale of oil leases included as profits therefrom only the *225actual money or notes collected, although admitting other notes were received by him. There is no evidence that such uncollected notes at the time of their receipt by petitioner were of a value less than their face.

Judgment will be entered for the respondent.